ITEMID: 001-23757
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: KAPITANY v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Ms Ilona Kapitány, is a Hungarian national, who was born in 1949 and lives in Pécs, Hungary. She is represented before the Court by her father, Mr I. Kapitány. The respondent Government are represented by Mr L. Höltzl, Deputy State-Secretary, Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
At the applicant’s request, in 1991 the Pécs City Council ordered her neighbours to arrange for the drainage of rainwater on their land. On 25 February 1992 the Office of the Representative of the Republic (Köztársasági Megbízott Hivatala) quashed this decision and remitted the case to the first administrative instance. The applicant’s related court action was finally dismissed on 19 November 1992.
On 28 December 1993 the City Council discontinued the resumed administrative proceedings. On 20 May 1994 the Office of the Representative of the Republic quashed this decision and again remitted the case to the first administrative instance.
On 11 August 1994 the City Council discontinued the resumed proceedings. On 12 October 1994 the Office of the Representative of the Republic quashed this decision and again remitted the case to the first administrative instance.
Subsequently, the Komló Town Mayor’s Office was appointed to deal with the case as a first administrative instance in the resumed proceedings. On 3 April 1995 it ordered the neighbours to carry out the necessary works by 1 September 1995. On 28 June 1995 the County Administrative Office essentially upheld this decision.
On 31 July 1995 the neighbours brought an action seeking judicial review of the above administrative decisions. On 28 August 1995 the applicant challenged the competent Szekszárd District Court for bias. On 3 October 1995 she intervened in the proceedings on the side of the defendant Administrative Office.
On 15 January 1996 the Supreme Court appointed the Nyíregyháza District Court to hear the case.
On 26 June 1996 the District Court dismissed the plaintiffs’ action holding that the defendant Office’s procedure had been in compliance with the law.
On appeal, on 10 December 1996 the Szabolcs-Szatmár-Bereg County Regional Court upheld this decision. The plaintiffs filed a petition for a review by the Supreme Court.
On 17 March 1997 the applicant requested the enforcement of the Regional Court’s decision. In reply to the applicant’s enquiry, on 8 July 1997 the President of the Baranya County Regional Court confirmed that the pending review proceedings were not an obstacle to the execution of the decision of 10 December 1996.
On 6 January 1999 the Supreme Court dismissed the plaintiffs’ petition for review.
On 28 January 1999 the Komló Town Mayor’s Office ordered the execution of its decision of 3 April 1995. A time-limit was set for 15 June 1999.
On 15 June 1999 the neighbours notified the Mayor’s Office that the works had been completed.
On 22 June 1999 the applicant informed the Csongrád County Administrative Office that she was not satisfied with the technical solution adopted for the drainage works. On 3 July 1999 the Komló Town Mayor’s Office appointed an expert. On 24 August 1999 the Mayor’s Office, relying on the expert opinion, ordered the neighbours to alter the construction. After several postponements, the Mayor’s Office decided that they would have until 30 April 2001 to complete the necessary works.
An inspection of the works was carried out on 18 May 2001. On 23 May 2001 a fine was imposed on the neighbours for non-compliance with the administrative orders. On appeal, on 17 August 2001 the County Administrative Office increased the amount of the fine. A further fine was imposed on the neighbours on 29 November 2001.
On 23 May 2002 another inspection took place. It was found that a major part of the works had been completed.
The applicant’s criminal complaints against various officials involved in the case were to no avail.
